184 F.2d 185
Frances Leon PARRISH, Appellant,v.ACACIA MUTUAL LIFE INSURANCE COMPANY et al., Appellees.
No. 12490.
United States Court of Appeals Ninth Circuit.
Sept. 15, 1950.

Russell H. Pray and Eric A. Rose, Long Beach, Cal., for appellant.
Adams, Duque, Davis & Hazeltine, of Los Angeles, Cal.  (Henry Duque, Lawrence T. Lydick and A. Andrew Hauk, all of Los Angeles, Cal., of counsel), for appellee.
Before MATHEWS, STEPHENS and ORR, Circuit Judges.
PER CURIAM.


1
Appellant sought judgment in the District Court for the sum of $10,000 as beneficiary under a policy of insurance issued by appellee to her husband.  After trial by jury a verdict was rendered in favor of appellant.


2
On motion of appellee the trial court granted judgment in its favor notwithstanding the verdict.


3
In granting the motion for judgment notwithstanding the verdict the court filed a written opinion in which it set out at length and in detail the reasoning upon which it based its judgment.


4
We think the trial court reaches the correct conclusion and we adopt the reasoning expressed in its opinion, D.C., 92 F. Supp. 300.


5
Judgment affirmed.